United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1847
                                   ___________

Robert Barfield,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Southern
                                     * District of Iowa.
John Ault; Charles Harper; Dave      *
DeGrange; Christopher Jones;         * [UNPUBLISHED]
Sheryl Lockwood; Darrell Moeller,    *
                                     *
            Appellees.               *
                                ___________

                             Submitted: November 2, 2010
                                Filed: November 8, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      Inmate Robert Barfield appeals following the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Upon careful review of the record
and de novo review, we conclude that certain claims were properly dismissed under
8 U.S.C. § 8 UC§ 1915A, and that Barfield created no trialworthy issues on his
remaining claims. Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________


      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.